Citation Nr: 1416004	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for coronary artery disease and assigned a 10 percent rating, effective March 22, 2010.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript is of record.  At the hearing, the Veteran raised the issue of entitlement to service connection for erectile dysfunction, secondary to a service-connected heart disability.  A January 2014 rating decision indicates that adjudication of the matter has been deferred.  Since the RO is aware of the claim, no referral is necessary at this time.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran was provided VA heart examinations in February 2012 and June 2012.  At his May 2013 hearing, he asserted that his coronary artery disease disability had worsened since those examinations and requested a new examination.  Specifically, he reported additional symptoms that required new medications and increased dosages of prior medications.  Due to the passage of time, and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity, and manifestations of the service-connected heart disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on a claim.  38 C.F.R. § 3.655 (2013).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to treatment or evaluation of a heart disability from January 2014 to the present, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity of coronary artery disease.  The examiner must review the claim file and must note that review in the report.  All necessary testing should be completed in accordance with the rating criteria and all relevant findings documented in the examination report.

3.  Then readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

